Citation Nr: 1136327	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent prior to November 27, 2007 and in excess of 50 percent from November 28, 2007 for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a separate rating for the service-connected shell fragment wound to the right thigh on the basis of muscle damage.

3.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Massachusetts Office of Commissioner of Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He was awarded a Purple Heart while serving in the Republic of Vietnam.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in July 2006, January 2008 and September 2009.  Service connection was granted for PTSD in July 2006 and a 10 percent rating was assigned effective on March 2, 2006.  

In a September 2009 rating decision, the rating was increased to 30 percent effective on July 27, 2009.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is associated with the Veteran's claims folder.

In March 2010, the Board assigned an increased rating of 30 percent for the service-connected right thigh shrapnel wound residuals based on a neuroma of the femoral nerve.  The Board denied an increased rating in excess of 10 percent for service-connected scar as the residual of a shell fragment wound to the right thigh.

By way of a March 2010 rating decision, the Veteran was assigned a 30 percent rating for right thigh shrapnel wound residuals with neuroma of the femoral nerve, effective on February 14, 2006.

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of the appeal prior to November 28, 2007, the clinical signs and manifestations of the service-connected PTSD are shown to have included those of nightmares (i.e., once every three months) exaggerated startle response, and a dislike of being around crowds, and impairment of memory (i.e., recall) with a GAF score of 60.
 
2.  For the period of the appeal beginning on November 28, 2007, the service-connected PTSD is shown to have been manifested by nightmares, fear of the dark, alcohol consumption, difficulty sleeping, irritability, social avoidance, depression, anxiety, avoidance of stimuli, numbing of general responsiveness, exaggerated startle response, hypervigilance, poor social and interpersonal functioning, passive thoughts of death, decreased motivation and interest in pleasurable activities with GAF scores that ranged from 51 to 52. 

3.  The manifestations of the injury involving Muscle Group XIV due to the penetrating shell leg wound of the right thigh requiring debridement and hospitalization are shown to be productive of a disability picture that more nearly approximates that of moderate damage.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 30 percent prior to November 27, 2007 and in excess of 50 percent from November 28, 2007 for the service-connected PTSD have not been met for any period of increased rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the assignment of a separate rating of 10 percent, but no higher for the service-connected shell fragment wound residuals to the right thigh based on damage to Muscle Group XIV have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, 4,124a including Diagnostic Code 5314, 5315 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in February 2006, April 2006, November 2007, May 2008, and October 2008.

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2008 and October 2008 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  The claims were readjudicated in November 2008 and August 2009.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from October 2001 to September 2009 are associated with the claims folder.

There is no identified relevant evidence that has not been accounted for.  The Veteran underwent VA neurological, muscle, and scar examinations in March 2006, November 2007, December 2007, July 2009, and August 2009 to obtain medical evidence as to the nature and severity of the Veteran's residuals of the shell fragment wound to the right thigh to include the scar, muscle injury, and nerve damage to the femoral nerve.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court of Appeals for Veterans Claims (Court) discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).

The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2010).

III.  PTSD

The Veteran asserts that his PTSD is more severe than the assigned ratings.

Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, provides that a 50 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (i.e., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating for PTSD is warranted when the Veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating for PTSD is warranted when the Veteran exhibits total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) scores are a scale rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).

The VA treatment records show no treatment for PTSD, but showed that the Veteran was given medication for depression.  A depression screening was negative in November 2008.

An April 2006 VA examination reflected a diagnosis of mild PTSD with active alcohol abuse and pain disorder associated with the service-connected leg wound.  The Veteran was assigned a GAF score of 60.  

The VA examiner noted that the Veteran was cooperative and pleasant.  He had difficulty recalling dates and details.  He was not withdrawn or agitated.  The Veteran denied having any visual, auditory, or tactile hallucinations.  He was oriented times four.  There was no evidence of an altered level of consciousness.  

The Veteran was able to recall six digits both forward and backwards.  He was able to name the Presidents of the United States in reverse order up to President Carter.  His concentration was unimpaired and he had no difficulty completing serious sevens.  His thinking was concrete.  He denied obsessive thinking or compulsive behaviors.  His affect was mild irritability.  He denied suicidal or assaultive behaviors.  There was no evidence of impaired capacity to take care of self.  He drank from six to twelve beers a night and two to three days out of the week.  

The Veteran was noted to sleep approximately seven hours a day.  He described his energy level as "good".  His hobbies consisted of fixing automobiles, working around the house, and gardening.  He was close with his two daughters, two grandchildren and brother.  He had three friends.  He stated that he was friendly with his neighbors.  He reported having nightmares once every three months, exaggerated startle response, and a dislike of being around crowds.  The VA examiner noted that the Veteran's PTSD symptoms had minimal negative impact on his ability to obtain and maintain employment.

A November 2007 VA examination diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified.  The Veterans stressors were associated with his chronic pain and disability in his right leg.  The GAF score was 52.  

The Veteran had significant difficulties coping with pain and disability of the right leg injury.  He experienced depressive disorder related to the right leg injury.  The VA examiner opined that the primary psychiatric difficulties were associated with his difficulty adjusting to and coping with chronic pain and physical disability.  

The Veteran reported that the pain in his leg also reminded him of how he was wounded in Vietnam.  The VA examiner concluded that the two disabilities combined had a GAF score of 52. 

On examination, the VA examiner reported that the Veteran was cooperative; his thought process was logical and content appropriate.  There was no evidence of delusions and denied any hallucinations and/or report of any suicidal/homicidal ideation.

A July 2009 VA examined diagnosed the Veteran with PTSD symptoms and depressive disorder with a GAF scores of 52.  The examiner noted that the Veteran's psychiatric symptoms had slightly increased in severity since his last examination in November 2007.  He reported having nightmares and fear of the dark and drinking more in order to sleep more than five hours a night.  

The VA examiner reported that the psychiatric symptoms continued to have a moderate negative impact on social functioning in that the Veteran lived alone with few social interactions.  He reported having difficulty coping with chronic pain and physical disability that was distinct from, but related to PTSD since the physical difficulties trigger PTSD symptoms.  Overall, the Veteran was diagnosed with psychiatric symptoms that moderately negative impact his social functioning.

In a September 2009 VA treatment record, the Veteran denied feeling down, depressed, hopeless, nightmares, avoidance, hypervigilance, and feelings of numbness or detachment.

A May 2010 VA examination reflected no history of hospitalization or outpatient care.  The Veteran was prescribed Amitriptyline 50 mg for symptoms.  The Veteran described symptoms of irritability and nightmares.  He was divorced and not currently involved in a relationship.  He had a fair relationship with his adult children and interacted with his daughter on a regular basis.  

The Veteran spent his time running errands, working in the yard and walking around the block.  The Veteran drank "a couple of beers" on the weekends.  He denied engaging in any violent or assaultive events.  The Veteran was unemployed and did not contend this was due to his PTSD.  

The Veteran retired early from the Mass Highway Department due to worsening of leg pain.  However, he did recall missing days of work because he would get disgusted with people.  He would also experience combat-related memories at work.  

The Veteran noted that he isolated himself, but was capable of basic activities of daily living, able to meet family responsibilities and work demands.  He reported having no friends and rarely engaging in social activities.  

The Veteran denied panic attacks, but had a depressed mood and sleeping difficulties.  He reported having anxiety when exposed to certain sounds (i.e., helicopter).  He also stated that his relationship with his two adult daughters had become strained and that he "lost the bond" he once had with his grandson.

Upon mental examination, the Veteran's thought processes were not impaired.  There was no evidence of obsessive or ritualistic behavior, impaired impulse control, panic attacks, delusions and/or hallucinations.  

The Veteran demonstrated appropriate behavior and thought process.  There was no suicidal ideation.  The Veteran was oriented to person, place and time.  His short and long term memory was not impaired.  There was depression, anxiety, avoidance of stimuli, numbing of general responsiveness, poor sleep, irritability, exaggerated startle response, hypervigilance, and poor social and interpersonal functioning.  

The VA examiner noted that the Veteran's depressive symptoms were secondary to his PTSD.  He was capable of managing his benefit payment.  After review of the claims file, the VA examiner concluded that the Veteran's psychiatric symptoms negatively impacted his overall quality of life.  He experienced symptoms that interfered with his social and interpersonal functioning.  His PTSD was manifested by depressed mood, decreased motivation and interest in pleasurable activities, initial insomnia, and passive thoughts of death.  

The Veteran indicated that he was able to complete self-care behaviors unassisted.  The Veteran was diagnosed with PTSD.  The GAF score was 51.  The VA examiner noted that the assessment of the impact of his PTSD on occupational functioning was not possible, since the Veteran retired from work six years prior.

At the recent hearing, the Veteran testified that he suffered from anxiety and panic attacks that occurred on a weekly basis.  (Hearing Transcript, p. 5).  He had poor sleep and social avoidance.

For the period of the appeal prior to November 28, 2007, the clinical signs and manifestations of the service-connected PTSD are shown to have included those of nightmares (i.e., once every three months) exaggerated startle response, and a dislike of being around crowds, and impairment of memory (i.e., recall) with a GAF score of 60.  

This symptomatology reflects a level of occupational and social impairment no greater than what is contemplated in the assigned 30 percent disability rating, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as, depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.

At no point prior to November 27, 2008 did the record reflect that the  PTSD symptomatology warranted a 50 percent rating or more.  The Board has considered the Veteran's assigned GAF scores of 60.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

However, the Board finds that the above GAF score, alone, does not provide a basis for assigning an initial rating in excess of 30 percent for PTSD.  Regarding the GAF scores ranging from 51 to 60, reflecting more moderate symptoms, as noted above, the record does not reflect flat affect or circumstantial speech.  While it reflects nightmares (i.e., once every three months) and mild impairment of memory reported by the Veteran, such symptomatology is consistent with a rating of 30 percent.

For the period of the appeal beginning on November 28, 2007, the service-connected PTSD is shown to have been manifested by nightmares, fear of the dark, alcohol consumption, difficulty sleeping, irritability, social avoidance, depression, anxiety, avoidance of stimuli, numbing of general responsiveness, exaggerated startle response, hypervigilance, poor social and interpersonal functioning, passive thoughts of death, decreased motivation, and interest in pleasurable activities with a GAF score of that ranged from 51 to 52.  

These symptoms fall squarely within the level of symptomatology contemplated by a rating of 50 percent pursuant to Diagnostic Code 9411.  C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; see also Fenderson, supra.  Nowhere in the record can the Board find indications of impaired impulse control of the type and extent contemplated in the language of the criteria for a 70 percent rating, that is, of such severity as to be characterized by or similar in severity to unprovoked periods of violence.  

To the extent the VA examiner described impaired concentration and impaired mood, this appears to squarely fall within criteria for a 50 percent rating such as disturbances in motivation and mood and deficiencies in understanding complex commands and in long-term and short-term memory, rather than the more severe criteria for a 70 percent rating.  

The criteria for a rating of 70 percent are not met or approximated in this case.  The Board finds that the Veteran has difficulty in forming effective work and social relationships, but not an inability to form and maintain social relationships.  (See May 2010 examination).  He does not have the type of impaired impulse control contemplated in the criteria for a 70 percent rating, as discussed.  

There is evidence that the Veteran may have some symptomatology that arguably approaching the criteria for a 70 percent evaluation, such as passive thoughts of death.  However, the medical evidence does not demonstrate other symptomatology set forth in the criteria for a 70 percent rating under Diagnostic Code 9411.  

As reflected in the reports discussed hereinabove, the medical evidence does not reflect that he exhibits obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic attacks or depression affecting the ability to function; spatial disorientation; or neglect of personal appearance and hygiene.  In fact, there was no evidence of a thought disorder.  

As noted, the Veteran is shown to have the ability to maintain long-term relationships as evidenced by his relationship with his children.  Based upon these findings, and following a full review of the record, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 50 percent.  

As the Board weighs the evidence, the criteria for a rating of 50 percent set forth a picture far more consistent with the Veteran's level of psychiatric disability for the time period beginning on November 28, 2007.

The above determination is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's psychiatric disability reflects so exceptional or unusual a disability picture as to obviate the application of regular schedular criteria established for the purpose of rating the service-connected disability.  

Thus, a higher evaluation on an extraschedular basis is not for consideration.  See 38 C.F.R. § 3.321(b)(1).  There are no factors to otherwise render impractical the application of the regular schedular standards.  Because the evidence does not show that the Veteran's PTSD presents an unusual or exceptional disability picture, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board concludes that the service-connected PTSD is shown to warrant a rating higher than 30 percent prior to November 27, 2007 or 50 percent beginning on and after November 28, 2007.  See Fenderson, supra.


III.  Muscle 

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.

There will be no rating assigned for muscle groups which act upon an ankylosed joint, with exceptions to this rule relating only to the knee and the shoulder.  See 38 C.F.R. § 4.55(c).

Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).

When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e).  

Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

Diagnostic Code 5314 pertains to Muscle Group XIV.  Muscle Group XIV includes the anterior thigh muscles involved in extension of the knee, simultaneous flexion of the hip and knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.

This diagnostic code provides for a no percent rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5314.

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group XV includes the medial thigh muscles involved in adduction and flexion of the hip and flexion of the knee.

This diagnostic code provides for no percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5315.

38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.

Amputation of the thigh, upper third, one third of the distance from the perineum to the knee joint, warrants an 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5161.

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.

Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.

A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.

Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.

A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.

Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The service medical records show that the Veteran sustained a penetrating shell fragment of the right leg in a mortar attack in November 1966 in the Republic of Vietnam.  He underwent debridement of the right thigh wound under general anesthesia and was hospitalized for ten days.      

The VA treatment records reflect severe neuritic/myalgic pain of the right thigh.  An October 2004 VA treatment record shows that the Veteran reported having severe intermittent right thigh pain with both a neuritic and myalgic component. Neurontin was started.  The Veteran was diagnosed with causalgia type pain, right thigh that was treated with Neurotin 3600 mg.

A March 2006 VA muscle examination report stated that the Veteran reported having a sharp stabbing pain in the right thigh.  He reported that the pain was an 8 out of a 10, with the 10 being the worst pain.  He stated that the pain disrupted his sleep.

The examination showed that the Veteran walked with an antalgic gait and used a cane.  The right and left thighs were symmetrical.  Muscle strength was 5/5.  There was normal range of motion of the legs without difficulty.

The VA treatment records dated in September 2005, September 2006, and September 2007 show that the Veteran continued to have severe neuropathic and chronic myalgic pain.

A November 2007 VA neurological examination report indicates that the Veteran reported having continuous and severe pain in the right thigh.  The pain was exacerbated by activity.  The pain was a 6 out of a 10.

The examination revealed normal muscle tone, bulk and strength in all muscle groups in the right lower extremity.  The diagnosis was that of status post shrapnel wound and surgery to the right upper anterior thigh and posttraumatic causalgic pain at the site of the injury likely severe.  The examiner indicated that there was no change in the neurological examination from March 2006.

A December 2007 VA examination noted that the right thigh circumference was 57 centimeters and the left thigh circumference was 57.5 centimeters.  A September 2008 VA treatment record notes that the Veteran's pain was not well controlled.

A July 2009 VA neurological examination report indicates that there was no evidence of atrophy and the muscles of the left and right thighs were symmetrical. He reported having give-away weakness in the right quadriceps secondary to pain.  

The impression was that of causalgia secondary to the right femoral nerve injury.  The examiner noted that the pain appeared to be worse.  

An August 2009 VA muscle examination report indicates that the Veteran walked with an antalgic gait and used a cane.  He was taking Gabapentin, Ibuprofen, and amitriptyline for the pain in the right thigh.

The Veteran reported that the medications helped for a short period of time but the pain returned.  On examination, the Veteran had equal muscle mass in the thighs without atrophy. Muscle strength of the right hip extensor was 4.5/5.  The Veteran had increased pain in the right thigh after repetitive movements.  Pain was the predominant factor.

In an August 2009 VA examination, the Veteran reported constant jabbing pain in the scar area of his right thigh.  He had to use a cane to off-load the right leg to assist with walking.  He has an antalgic gait.  He was able to perform his activities of daily living.  He was on a combination of drugs for pain management.  He could garden, but could not mow the lawn or sit for prolonged periods.  He retired from the Highway Department in 2003 because he could no longer perform in the capacity that was required.

Upon examination, the muscle mass was equal for the right and left thigh without atrophy.  There was no tendon, bone, joint or nerve damage.  The right hip extension was about 4.5 out of 5 compared to the left at 5 out of 5 and flexion on the right and left at the hip level was 5 on both sides being equal.  There was no evidence of muscle herniation and the muscle could move the hip through full range of motion.  

Repetitive testing was used with a two pound weight on the ankle.  The Veteran was able to extent the left leg with the eight to complete 20 of 20 repetitions without complaints of fatigue, pain, weakness, or lack of endurance.  With regard to the right leg, the Veteran was only able to complete six of ten repetitions and complained of pain.  There was no mention of fatigue weakness or lack of endurance.  Pain was the predominate factor.

The Veteran underwent a VA examination in May 2010.  The purpose of the VA examination was to determine the current level of muscle damage to the shell fragment of the right thigh.  

The VA examiner noted that the Veteran walked from the waiting room to the examining room with a cane, but that it was ineffective for use on appropriate damage thigh.  He was able to transfer from the chair to the examining table without any difficulty and was able to remove his trousers.  

Upon examination, the Veteran had forward flexion of the hip to full extension of 125 degrees, extension to 30 degrees, abduction to 25 degrees, adduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  

The VA examiner stated that the range of motion was repeated several times with no resistance to the joint movement.  There was no severe pain or even moderate pain elicited from his thigh muscles even at the time of deep palpitation.  

The VA examiner reported that the Veteran's activities of daily living were not affected.  There was no pain in the thigh muscle with any movement of the right hip.  The right hip appeared stable and the muscles appeared with adequate strength, resistance, and movement.  

The examination of the scar revealed a well healed and nontender to deep palpation with no deficit in muscles mass scar that could be determined during the examination.  The VA examiner reported that there was no muscle deficit palpable of any significance in his thigh muscles nor was there any weakness identified by the examiner.  

There was no tenderness in the scar and it appeared from the Veteran's clinical history that he had a neuroma (remedial).  The VA examiner diagnosed the Veteran with pain in the wound secondary to fragmentation wound with unknown etiology for pain other than the clinical suspicion of neuroma.  The VA examiner found that the Veteran could be gainfully employed with moderate physical activity and sedentary employment.

The objective medical evidence reflects that there is no evidence of severe impairment of strength or coordination when compared with the corresponding muscles of the uninjured side.  

Further, there is no evidence of measurable atrophy; atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle.  There are no findings of loss of reflexes or muscle atrophy.  The right hip appeared stable and the muscles appeared with adequate strength, resistance, and movement.  

The examination of the scar revealed a well healed and nontender to deep palpation with no deficit in muscles mass scar that could be determined during the examination.  The VA examiner reported that there was no muscle deficit palpable of any significance in his thigh muscles, nor was there any weakness identified by the examiner.   (See May 2010 VA examination).

To the extent that the Veteran's shell fragment wound was penetrating in nature and required debridement and inpatient medical care for ten days, the Board finds that the service-connected disability picture more nearly approximates that of moderate muscle damage to muscles of the anterior thigh.  

By extending the benefit of the doubt to the Veteran, an increased rating of 10 percent is warranted on the basis of muscle injury.   

Accordingly, on this record, a separate rating of 10 percent for the service-connected shell fragment wound to the right thigh on the basis of muscle damage is assigned.



ORDER

An initial disability evaluation in excess of 30 percent from March 2, 2006 to November 27, 2007 and in excess of 50 percent from November 28, 2007 for the service-connected PTSD is denied.

A separate rating of 10 percent and no more for the service-connected shell fragment wound to the right thigh on the basis of muscle damage is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

The May 2010 VA examiner concluded that the Veteran's right thigh disability did not preclude gainful employed with moderate physical activity and sedentary employment.  

The VA examiner noted that the assessment of the impact of his PTSD on occupational functioning was not possible, since the Veteran retired from work six years prior.

At the December 2009 video conference hearing, the Veteran testified that he retired early because of his PTSD and leg.  (See Hearing Transcript, p. 4).  

Here, the service-connected disabilities consist of PTSD rated as 50 percent disabling, right thigh shrapnel wound residuals with neuroma of the femoral nerve, rated as 30 percent disabling, and right shrapnel wound scar rated as 10 percent disabling.

In March 2010, the Board remanded the issue of TDIU to afford the Veteran a VA examination to determine the current severity of this service-connected disabilities and to determine "whether it [was] at least as likely as not that the Veteran [was] unable to obtain or maintain a substantially gainful occupation as a consequence of these two disabilities alone."  

The Veteran was afforded a VA examination; however, the VA examiner only separately addressed the impact that the service-connected PTSD had on the Veteran's occupational functioning and did not consider the aggregate impact of the service-connected disabilities on the Veteran's occupational functioning.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because VA failed to assure compliance with the Board's March 2010 remand instructions, and because to date the VA examiners have not provided a satisfactory opinion regarding whether the service-connected disabilities render him unemployable, the claim must again be remanded for an additional opinion.  Id.  As such, the Board has no discretion and must again remand this claim.

Accordingly, further medical development concerning the Veteran's service-connected disabilities is needed, in order to determine if the service-connected conditions, alone, render him unemployable.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Consequently, the RO should arrange for the Veteran to undergo VA examination with an appropriate examiner to evaluate his service-connected disabilities and for an opinion on whether they, alone, render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, outstanding records, the RO schedule the Veteran for an appropriate VA examination in order to evaluate the severity of the service-connected disabilities in the aggregate.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, preclude him from securing and following a substantially gainful occupation consistent with his educational and work background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  After completing all indicated development, the Veteran's claim for entitlement to TDIU should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


